Citation Nr: 0410558	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

The appellant and two acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty, as part of the Philippine 
recognized guerilla service, from July 1945 to February 1946.  He 
died in July 1976, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.


REMAND

In conjunction with her claim, the appellant submitted a release 
form in September 2003 concerning treatment from Dr. Francisco B. 
Asuncion in 1964 and 1966.  This form contains a notation of 
epigastric pain since 1942, when the veteran "was still a 
guerilla."  Although this form was not signed by Dr. Asuncion, the 
RO, in its September 2003 Supplemental Statement of the Case, 
noted that the form was, in fact, from Dr. Asuncion.  

Upon reviewing this submission, the Board finds that further 
development is necessitated.  First, the RO should make efforts to 
obtain records of medical treatment from Dr. Asuncion.  Second, 
Dr. Asuncion (assuming he is the author of the noted statement) 
has related epigastric pain back to the veteran's guerilla 
service, though the onset date he cited is not consistent with the 
service dates indicated in the veteran's records.  As the 
veteran's underlying causes of death included peritonitis 
secondary to a ruptured peptic ulcer, a VA medical opinion 
regarding the etiology of the cause of the veteran's death is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  After receiving the necessary release form and address 
information from the appellant, the RO should contact Dr. Asuncion 
and request all records of treatment of the veteran.  All records 
received by the RO must be added to the claims file.  If the 
search for such records has negative results, documentation to 
that effect should be added to the claims file.

2.  The RO should then forward the veteran's claims file to a VA 
medical professional for an opinion, based on a claims file 
review, as to whether it is at least as likely as not (e.g., a 50 
percent or greater probability) that the cause of the veteran's 
death was etiologically related to service.  All opinions and 
conclusions rendered must be accompanied by a complete rationale 
in a typewritten report.

3.  The RO should then readjudicate the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.  If the determination of this claim remains unfavorable, 
the RO should issue a Supplemental Statement of the Case and allow 
the appellant a reasonable period of time in which to respond 
before the case is returned to the Board.

The purpose of this REMAND is to obtain additional development and 
to ensure full compliance with VA's due process requirements, and 
the Board intimates no opinion as to the ultimate merits of this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



